DETAILED ACTION
Response to Amendment

Applicant’s response to the last Office Action filed on 01/05/2021 has been entered and made of record.

In light of Applicant’s arguments presented in Pages 7 and 8 of its Reply, Examiner agrees that the recited “tracking system” associated with the medical instrument connotes sufficient structure.  Therefore, Claims 17-19 are no longer to be interpreted under 35 U.S.C. 112(f).

Status of Claims
Claims 1-7, 10-14, and 17-19 are pending.  Claims 8, 9, 15, 16, and 20 are canceled.


Response to Arguments

Applicant’s arguments presented on pages 8-12 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and 103 have been withdrawn.  Accordingly, Claims 1-7, 10-14, and 17-19 are allowed.  Claims 8, 9, 15, 16, and 20 are canceled.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Averbuch et al. (US 2008/0118135).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662